                                          Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5                                 IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    GREGORY A. AUSTIN,                                    Case No. 20–cv–00900–CRB
                                   9                    Plaintiff,
                                                                                              ORDER DISMISSING PETITION FOR
                                  10             v.                                           WRIT OF HABEAS CORPUS
                                  11    STATE OF CALIFORNIA, SAN
                                        FRANCISCO SUPERIOR COURT, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                               Petitioner Gregory Austin seeks a writ of habeas corpus under 28 U.S.C. § 2254,
                                  15
                                       challenging the validity of a domestic violence protective order which prevents him from engaging
                                  16
                                       in certain activities, including communicating with or being within 100 yards of his former spouse
                                  17
                                       and son (“Protected Parties”). 28 U.S.C. § 2254 Rule 4 requires district courts to conduct a
                                  18
                                       preliminary review of a habeas corpus petition and dismiss it if “it plainly appears from the
                                  19
                                       petition and any attached exhibits that the petitioner is not entitled to relief in the district
                                  20
                                       court . . . .” Such dismissal is warranted if it is “patently apparent” that the court does not have
                                  21
                                       subject matter jurisdiction. Cephas v. Nash, 328 F.3d 98, 103 (2d Cir. 2003). For a district court
                                  22
                                       to have subject-matter jurisdiction over a habeas petition, the petitioner must be “in custody
                                  23
                                       pursuant to the judgment of a State court.” See 28 U.S.C. § 2254(a). Because Austin’s petition
                                  24
                                       does not allege his physical liberty is sufficiently constrained to render him in custody, this Court
                                  25
                                       does not have subject-matter jurisdiction and therefore must summarily dismiss the Complaint
                                  26
                                       pursuant to 28 U.S.C. § 2254 Rule 4.
                                  27

                                  28
                                              Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 2 of 7




                                   1   I.        BACKGROUND

                                   2             On February 3, 2020, Austin filed this pro se action for a federal writ of habeas corpus.

                                   3   Compl. (dkt. 1). He seeks to end his restraint under a protective order issued by the Superior

                                   4   Court of California in 2013 during his divorce and extended in 2016 for a further five years. Id. at

                                   5   1, 3. Under the order, Austin is prevented from communicating with or being within 100 yards of

                                   6   the Protected Parties, going within 100 yards of his previous residence, and possessing firearms or

                                   7   firearm accessories. Id. at 6.

                                   8   II.       LEGAL STANDARD
                                   9             A court may entertain a petition for a writ of habeas corpus only “in behalf of a person in
                                  10   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  11   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). If a
                                  12
Northern District of California




                                       petitioner is not “in custody” within the meaning of the statute, the court does not have subject-
 United States District Court




                                  13   matter jurisdiction to consider the petition. See Maleng v. Cook, 490 U.S. 488, 490 (1989).
                                  14             A district court considering an application for a writ of habeas corpus shall “award the writ
                                  15   or issue an order directing the respondent to show cause why the writ should not be granted,
                                  16   unless it appears from the application that the applicant or person detained is not entitled thereto.”
                                  17   28 U.S.C. § 2243. A court must conduct a preliminary review of a habeas corpus petition and
                                  18   dismiss it if “it plainly appears from the petition and any attached exhibits that the petitioner is not
                                  19   entitled to relief in the district court . . . .” 28 U.S.C. § 2254 Rule 4; see also McFarland v. Scott,
                                  20   512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss summarily any habeas
                                  21   petition that appears legally insufficient on its face . . . .”). A court can exercise this power “when
                                  22   it is patently apparent that the court lacks jurisdiction to grant the relief demanded.” Cephas, 328
                                  23   F.3d at 103.
                                  24
                                       III.      DISCUSSION
                                  25
                                                 This Order first considers whether Austin is in custody within the meaning of 28 U.S.C.
                                  26
                                       § 2254 and concludes that he is not. Therefore, this Court must dismiss the Complaint pursuant to
                                  27
                                       § 2254 Rule 4. It then analyzes whether, even if Austin were in custody, the Complaint would be
                                  28
                                                                                           2
                                          Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 3 of 7




                                   1   barred by the applicable statute of limitations and concludes that it would be. However, because

                                   2   Austin could plead facts that would cure these deficiencies if given leave to amend, the Complaint

                                   3   is dismissed without prejudice.

                                   4          A.      Federal Habeas Corpus Custody Requirement
                                   5          “The custody requirement of the habeas corpus statute is designed to preserve the writ of
                                   6   habeas corpus as a remedy for severe restraints on individual liberty” and limit it to “cases of
                                   7   special urgency[.]” Hensley v. Municipal Court, San Jose-Milpitas Judicial Dist., Santa Clara
                                   8   County, 411 U.S. 345, 351 (1973). While the habeas petitioner must be in custody at the time of
                                   9   petition, the meaning of “in custody” under § 2254 is not limited to physical confinement.
                                  10   Maleng, 490 U.S. at 490–91. A petitioner on parole, for example, is still sufficiently in custody.
                                  11   Id. at 491. Additionally, the restraint need not result from a criminal conviction; civil court orders
                                  12
Northern District of California




                                       can render an individual in custody. Duncan v. Walker, 533 U.S. 167, 176 (2001). The key
 United States District Court




                                  13   question is “whether the legal disability in question somehow limits the putative habeas
                                  14   petitioner’s movement.” Williamson v. Gregoire, 151 F.3d 1180, 1183 (9th Cir. 1998).
                                  15          Austin argues that his restraint under the protection order offends the First through Tenth
                                  16   and Fourteenth Amendments. See Compl. at 4, 6–7. Most of these allegations are irrelevant to
                                  17   determining whether Austin is in custody. For example, firearm restrictions do temporarily
                                  18   prohibit Austin from exercising his Second Amendment rights, but they do not place him in
                                  19   custody under the federal habeas statutes because they are “neither severe nor immediate”
                                  20   restraints on his liberty. See Harvey v. South Dakota, 526 F.2d 840, 841 (8th Cir. 1975) (quoting
                                  21   Hensley, 411 U.S. at 351); see also Rouse v. Chen, No. C 02–01272 VRW(PR), 2002 WL 826835,
                                  22   at *1 (N.D. Cal. Apr. 19, 2002) (holding that firearm restrictions imposed by a restraining order
                                  23   were not significant restraints on petitioner’s physical liberty). Such “collateral consequences” of
                                  24   a court order “are not themselves sufficient to render an individual in custody for the purposes of a
                                  25   habeas attack upon it.” See Maleng, 490 U.S. at 491–92 (identifying the specific consequences of
                                  26   a petitioner’s “inability to vote, engage in certain businesses, hold public office, or serve as a
                                  27   juror” as insufficient); see also Williamson, 151 F.3d at 1183–84 (holding that sex offender
                                  28
                                                                                          3
                                          Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 4 of 7




                                   1   registration was also insufficient because it did not impose “a significant restraint on [petitioner’s]

                                   2   physical liberty.”).

                                   3           The relevant restrictions here are those that restrain Austin’s physical liberty; namely, the

                                   4   prohibitions on going within 100 yards of the Protected Parties or his previous residence. See

                                   5   Compl. at 6. Three other courts in this District have held that similar protective orders do not

                                   6   impose the magnitude of restraint necessary for habeas jurisdiction. See Rouse v. Plummer, No. C

                                   7   04–0276 JF (PR), 2006 WL 3507945, at *5 (N.D. Cal. Dec. 1, 2006); Chen, 2002 WL 826835, at

                                   8   *1; Jones v. McKibben, No. C 93–4536 FMS, 1994 WL 62105, at *1 (N.D. Cal. Feb. 8, 1994). At

                                   9   least four other courts have agreed. See Westhoff v. Moran, No. 09–501, 2009 WL 1362630, at

                                  10   *2 (E.D. Pa. Mar. 30, 2009); Contino v. O’Mara, No. 09–cv–062–SM, 2009 WL 1035275, at *4

                                  11   (D.N.H. Apr. 16, 2009); McCreary v. Birkett, No. 2:06–CV–11195, 2006 WL 3257223, at *3

                                  12   (E.D. Mich. Nov. 9, 2006); Strout v. State of Maine, No. Civ. 04–40–P–S, 2004 WL 1571768, at
Northern District of California
 United States District Court




                                  13   *3 (D. Me. July 13, 2004).

                                  14           Contino is illustrative for this case. See 2009 WL 1035275, at *4. There, the court found

                                  15   that although the petitioner was “under certain restrictions on his freedom of movement not

                                  16   experienced by the public generally, imposed by a civil restraining order,” the petitioner’s liberty

                                  17   was not sufficiently restrained to render him in custody. Id. The terms of the Contino restraining

                                  18   order were substantially similar to Austin’s; they included prohibitions on:

                                  19           (a) Contact with the protected party unless specifically authorized by the court,

                                  20           (b) Going within 100 yards of the protected party,

                                  21           (c) Possession of a firearm or ammunition, and

                                  22           (d) Using alcohol, narcotic drugs, or other controlled substances.

                                  23   See Contino Compl. Attach. 4 at 6–8, Contino v. O’Mara, No. 09–cv–062–SM, 2009 WL 1035275

                                  24   (D.N.H. Apr. 16, 2009). The Court agrees with Contino’s conclusion that these restrictions do not

                                  25   represent a significant enough constraint on Austin’s freedom of movement to establish habeas

                                  26   jurisdiction.

                                  27           Because Austin has not shown that the protective order sufficiently constrains his physical

                                  28   liberty, he is not “in custody pursuant to the judgment of a State court” as required by 28 U.S.C.
                                                                                          4
                                          Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 5 of 7




                                   1   § 2254(a). See Williamson, 151 F.3d at 1183–84. Therefore, this Court does not have subject-

                                   2   matter jurisdiction to consider the petition and must dismiss the Complaint pursuant to

                                   3   28 U.S.C. § 2254 Rule 4.

                                   4          B.      Federal Habeas Corpus Statute of Limitations
                                   5          Even assuming arguendo that Austin is in custody, “[a] 1-year period of limitation shall
                                   6   apply to an application for a writ of habeas corpus by a person in custody pursuant to the judgment
                                   7   of a State court.” 28 U.S.C. § 2244(d)(1). This limitations period begins to run from the latest of
                                   8   four dates:
                                   9
                                                      (A) the date on which the judgment became final by the conclusion
                                  10                  of direct review or the expiration of the time for seeking such
                                                      review; (B) the date on which an impediment to filing an application
                                  11                  created by State action in violation of the Constitution or laws of the
                                                      United States is removed, if the applicant was prevented from filing
                                  12                  by such State action; (C) the date on which the constitutional right
Northern District of California




                                                      asserted was initially recognized by the Supreme Court, if the right
 United States District Court




                                  13                  has been newly recognized by the Supreme Court and made
                                                      retroactively applicable to cases on collateral review; or (D) the date
                                  14                  on which the factual predicate of the claim or claims presented could
                                                      have been discovered through the exercise of due diligence.
                                  15   Id. § 2244(d)(1)(A)–(D).
                                  16          Austin asserts that the Superior Court extended the protection order on September 20,
                                  17   2016. Compl. at 1. He does not assert that he sought any direct review of the order. The time for
                                  18   seeking such review is sixty days from service if the restrained party is properly served with the
                                  19   order, or 180 days from entry of judgment without such service. Cal. R. Ct. 8.104(a)(1). Austin’s
                                  20   filing of this Complaint on February 3, 2020 is well beyond one year from either window.
                                  21          Austin does not assert the State impeded him from filing this petition. Additionally, the
                                  22   rights Austin asserts the protection order infringes are those guaranteed by the First through Tenth
                                  23   and Fourteenth Amendments. See Compl. at 4, 6–7. These are manifestly not “newly recognized”
                                  24   rights under 28 U.S.C. § 2244(d)(1)(C).
                                  25          Austin also does not assert that the factual predicates for any of his allegations only
                                  26   became known to him in the year prior to February 3, 2020, as 28 U.S.C. § 2244(d)(1)(D) would
                                  27   require. Importantly, accrual under this Section begins “when the [petitioner] knows (or through
                                  28
                                                                                         5
                                           Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 6 of 7




                                   1   due diligence could discover) the important facts, not when the [petitioner] recognizes their legal

                                   2   significance.” Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th Cir. 2001). Austin does not appear

                                   3   to assert any facts he would not have had actual knowledge of by September 20, 2016 at the latest,

                                   4   which is the date the Superior Court extended the protection order. See Compl. at 1.

                                   5          Because the starting date for the period of limitations is more than one year prior to the

                                   6   date Austin filed his Complaint based on the facts pled, this petition would be barred by 28 U.S.C.

                                   7   § 2244 even if Austin were in custody.

                                   8          C.      Leave to Amend
                                   9          “[A] court should freely give leave [to amend a pleading] when justice so requires.” See
                                  10   Fed. R. Civ. P. 15(a)(2). Nevertheless, a court has discretion to deny leave to amend due to
                                  11   “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
                                  12
Northern District of California




                                       deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
 United States District Court




                                  13   of allowance of the amendment, [and] futility of amendment.” Leadsinger, Inc. v. BMG Music
                                  14   Pub., 512 F.3d 522, 532 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A
                                  15   court should deny leave to amend as futile “only if no set of facts can be proved . . . that would
                                  16   constitute a valid and sufficient claim . . . .” Barahona v. Union Pac. R.R. Co., 881 F.3d 1122,
                                  17   1134 (9th Cir. 2018) (citation omitted).
                                  18          It is not impossible that Austin could plead facts demonstrating he is in custody for
                                  19   purposes of habeas jurisdiction. For example, the Ninth Circuit has held that a court order
                                  20   requiring an individual’s physical presence in a specific location can satisfy the federal habeas
                                  21   custody requirement. Dow v. Circuit Court of First Circuit, 995 F.2d 922, 922–23 (9th Cir. 1993)
                                  22   (holding that an individual was in custody based on a sentence that required attendance at an
                                  23   alcohol rehabilitation program for fourteen hours). Austin has not pled that the protective order
                                  24   requires his ongoing attendance in any similar program, but if it does, that requirement might
                                  25   suffice to render him in custody pursuant to Dow.1 See id.
                                  26

                                  27   1
                                         However, any past requirement that Austin appear in a specific location, now expired or
                                  28   fulfilled, would not be relevant. See Carafas v. LaVallee, 391 U.S. 234, 238 (1968) (“The federal
                                       habeas corpus statute requires that the applicant must be ‘in custody’ when the application for
                                                                                         6
Case 3:20-cv-00900-CRB Document 22 Filed 07/17/20 Page 7 of 7
